Citation Nr: 1230596	
Decision Date: 09/07/12    Archive Date: 09/10/12

DOCKET NO.  08-07 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a disorder of the right knee, to include as secondary to a back disorder.

3.  Entitlement to service connection for a disorder of the left knee, to include as secondary to a back disorder.

4.  Entitlement to service connection for an ulcer, to include as secondary to medication taken for a back disorder.

5.  Entitlement to service connection for sleep apnea.

6.  Entitlement to an increased rating for residuals of prostate cancer, currently evaluated as 20 percent disabling.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 1969
      
The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in Chicago, Illinois

In September 2007, the Veteran testified during a hearing before a Decision Review Officer at the RO.  A transcript of that hearing is of record.  
	
The Board notes that along with the first five issues captioned above, the Veteran also perfected an appeal of a claim for entitlement to service connection for posttraumatic stress disorder.  That claim was subsequently granted in a rating decision of December 2011.  As such, it is no longer in appellate status and will not be addressed below.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

The Board has considered documentation included in the Virtual VA system in reaching the determinations below.  No records pertinent to this appeal were found therein.

The issue of entitlement to an increased rating for residuals of prostate cancer is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's back disorder is not shown to have manifested to a degree of 10 percent or more within one year from the date of separation from service, and has not been causally or etiologically related to service.

2.  The Veteran's right knee disorder was not incurred in or aggravated by active military service, is not shown to have manifested to a degree of 10 percent or more within one year from the date of separation from service, and has not been causally or etiologically related to service or to any service-connected disability.

3.  The Veteran's left knee disorder was not incurred in or aggravated by active military service, is not shown to have manifested to a degree of 10 percent or more within one year from the date of separation from service, and has not been causally or etiologically related to service or to any service-connected disability.

4.  The Veteran's ulcer disease was not incurred in or aggravated by active military service, is not shown to have manifested to a degree of 10 percent or more within one year from the date of separation from service, and has not been causally or etiologically related to service or to any service-connected disability.

5.  The Veteran's sleep apnea was not incurred in or aggravated by active military service and has not been causally or etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for back disorder have not been met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).	

2.  The criteria for service connection for a right knee disorder have not been met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2011).	

3.  The criteria for service connection for a left knee disorder have not been met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2011).

4.  The criteria for service connection for an ulcer have not been met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2011).

5.  The criteria for service connection sleep apnea have not been met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§3.102, 3.159, 3.303, 3.304 (2011).	


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  
Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board finds that the content requirements of a duty to assist notice have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the RO dated in May 2005 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claims, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  Additionally, a letter of March 2006 provided the appellant with information concerning the evaluation and effective date that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  His service treatment records and post service treatment records have been obtained.  He has had a personal hearing before the RO, and was offered the opportunity for one before the Board.  He has been afforded VA examinations in connection with his claims for service connection for a back disorder, bilateral knee disorder, and ulcer.  As discussed in more detail below, a VA medical opinion on the claim for sleep apnea is unnecessary here.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, no further assistance to the Veteran with the development of evidence is required.  

Analysis

The Veteran in this case seeks service connection for a back disorder, bilateral knee disorder, an ulcer, and sleep apnea.  At his September 2007 hearing before the RO, he testified that he injured his back in basic training during the performance of a drill in which he was carrying his foot locker double time to the front of the building, and then standing in formation.  He contends that he felt a wrench in his back, and that the injury was further exacerbated during a two-mile run during physical training.  He contends he was placed on physical profile for the entire length of his service due to his back disability.  See Hearing Transcript, p. 6-7.  

He contends that his bilateral knee disability is due to the altered gait resulting from his back disorder.  He specifically concedes that he did not injure his knees in service.  See id. at 10.  Similarly, he contends his ulcer is due to the medication prescribed for his back, specifically, Ibuprofen.  See id. at 8.  With respect to sleep apnea, he contends he has suffered from the condition for many years, including during his years in service.  See id. at 13-15.

Generally, to establish service connection the record must contain (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  In other words, entitlement to service connection for a particular disability requires evidence of the existence of a current disability and evidence that the disability resulted from a disease or injury incurred in or aggravated during service.  
Additionally, two types of presumptive service connection are of potential application to the Veteran's claims, and the Board will address these at the outset.  First, certain diseases, chronic in nature, may be presumed to have been incurred in service, if the evidence shows that the disease became manifest to a degree of 10 percent or more within one year from separation from active service, even though there is no evidence of the disease during service. 38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  Arthritis and peptic ulcers have been identified as chronic diseases subject to presumptive service connection under 38 C.F.R. § 3.309(a).  However, the Board finds that the Veteran is not entitled to this type of presumptive service connection for his back disorder, bilateral knee disorder, or ulcer as the earliest post-service medical treatment records are dated from 1991.  Because the Veteran's arthritis and peptic ulcer are not shown to have manifested within one year of the Veteran's July 1969 service separation, the presumption for service connection for chronic diseases does not apply. 

The Board also notes that the law provides that the Veteran who, during active military, naval or air service, served in the Republic of Vietnam during the Vietnam Era is presumed to have been exposed during such service to certain herbicidal agents (e.g., Agent Orange) unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during service.  Here, while the Veteran served in the Republic of Vietnam during the Vietnam Era, none of the disorders on appeal are included in the list of diseases associated with herbicide exposure for purposes of the presumption.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  Further, no one with competent credentials in this case has asserted a relationship between the current disorders and herbicide exposure.  Thus, the automatic presumption of service connection afforded for certain specific diseases associated with exposure to herbicides is not for application in this case.  
      
      A.  Back Disorder

The Veteran has a current diagnosis of a chronic low back strain/stiffness with multilevel lumbar degenerative joint disease, documented, for example, on VA examination in April 2007.  

Further, a review of the Veteran's service treatment records reveals that the Veteran suffered from back trouble in service.  On separation from service, the examining physician noted the Veteran had suffered a back strain and was placed on temporary P-3 profile, which had been cleared.  No further documentation addressing the Veteran's in-service back strain is contained in the service treatment records.

Despite this, on VA examination in April 2007, the examiner determined that the Veteran's current disability is not as likely as not related to his in-service back strain.  Rather, the examiner determined that the current disability is due to repeated activities such as carrying heavy loads, combined with a lack of physical agility, throughout the years since service.  In reaching this determination, the examiner cited the lack of service treatment records pertaining to the in-service injury, other than the separation examination report which documents a cleared physical profile.  

In this regard, the Board has considered the Veteran's contentions, including his September 2007 hearing testimony, concerning the severity of his in-service injury.  Unfortunately however, his service records simply do not corroborate this account and there is no indication that any service records exist that have not been obtained.  Indeed, in June 2005, the Veteran's complete medical record, in addition to personnel records, were requested and associated with the claims file.

The April 2007 examiner's opinion was founded on an examination of the Veteran, as well as a thorough review of the claims file.  The report is fully adequate for the purposes of adjudication.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The medical record is completely devoid of any nexus evidence to the contrary.  

As such, while there is competent evidence that the Veteran has a current back disorder, without competent and credible evidence linking this disorder to service, the benefit sought on appeal cannot be granted.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


      B.  Bilateral Knee Disorder, Ulcer, & Sleep Apnea

The Veteran has a current diagnosis of degenerative joint disease of each knee with bilateral degenerative meniscal tears, documented, for example, on VA examination in April 2007.  He also has a current diagnosis of peptic ulcer disease, documented in a December 2006 VA treatment record.  Of note, while on VA examination in May 2007, the examiner did not find the presence of ulcer disease, the Board finds the first element of service connection has nonetheless been satisfied as to this claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that service connection is warranted for a disability if it existed at any point during the appeal period, even if it is no longer present).  Additionally, the Veteran has a current diagnosis of sleep apnea, documented in a VA treatment record of January 2010. 

The Veteran's service treatment records, however, are devoid of any documentation pertaining to bilateral knee problems, an ulcer or ulcer disease, or sleep apnea.  His separation examination was normal in this regard.  

Additionally, there is no competent medical evidence of record linking these disorders to service.  With respect to the Veteran's bilateral knee disorder and ulcer claims, while VA examinations have been conducted, a medical opinion on the issue of direct service connection has not been obtained.  With respect to his sleep apnea claim, he Veteran has not been afforded a VA examination.  However, the Board finds that the evidence, which reveals that the Veteran did not have these disorders during service and does not reflect competent evidence showing a nexus between service and the disorders at issue, warrants the conclusion that a remand for an examination and/or opinion is not necessary to decide the claims.  See 38 C.F.R. § 3.159(c)(4).  As service and post-service treatment records provide no basis to grant these claims, and in fact provide evidence against the claims, the Board finds no basis for a VA examination or medical opinion to be obtained.
	
Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  Simply stated, the standards of McLendon are not met in this case.

The Board has considered the decision in Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  However, the outcome of these claims hinge on what occurred, or more precisely, what did not occur, during service.  In the absence of evidence of an in-service disease or injury, referral of this case to obtain an examination and/or an opinion as to the etiology of the Veteran's claimed disability would in essence place the examining physician in the role of a fact finder.  This is the Board's responsibility.  In other words, any medical opinion which provided a nexus between the Veteran's claimed disabilities and his military service would necessarily be based solely on the Veteran's uncorroborated assertions regarding what occurred in service.  The U.S. Court of Appeals for Veterans Claims (Court) has held on a number of occasions that a medical opinion premised on an unsubstantiated account of a claimant is of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 61 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected.)

The holding in Charles was clearly predicated on the existence of evidence of both in-service incurrence and of a current diagnosis.  Simply stated, referral of these claims for an examination or obtainment of a medical opinion under the circumstances here presented would be a useless act.  The duty to assist is not invoked, even under Charles, where "no reasonable possibility exists that such assistance would aid in substantiating the claim."  See also, 38 U.S.C.A. § 5103(a)(2) (West 2002 & Supp. 2011).

Turning to the issue of secondary service connection, in order to prevail under this theory of entitlement there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In addition, the regulations provide that service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2011).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.

The Board notes that 38 C.F.R. § 3.310 was amended effective October 10, 2006.  Under the revised § 3.310(b) (the existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c)), any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service-connected.

In reaching this determination as to aggravation of a nonservice-connected disability, consideration is required as to what the competent evidence establishes as the baseline level of severity of the nonservice-connected disease or injury (prior to the onset of aggravation by service-connected condition), in comparison to the medical evidence establishing the current level of severity of the nonservice- connected disease or injury.

These findings as to baseline and current levels of severity are to be based upon application of the corresponding criteria under the Schedule for Rating Disabilities (38 C.F.R. part 4) for evaluating that particular nonservice- connected disorder.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).

Here, as noted above, the Veteran contends his bilateral knee disorder and ulcer are due to his back disability.  Secondary service connection cannot be justified, however, since the Veteran is not service-connected for his back disability.  Furthermore, the April 2007 VA examiner determined the Veteran's bilateral knee disability is not as likely as not secondary to his back condition.  The Veteran has not alleged a secondary relationship to any actual service-connected disability, nor is there any evidence of record to support such a relationship.  

As such, while there is competent evidence that the Veteran has a current bilateral knee disorder, ulcer disease, and sleep apnea, without competent and credible evidence linking these disorders to service or to a service-connected disability, the benefits sought on appeal cannot be granted.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claims, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

      C.  All Claims
      
To the extent the Veteran reports a continuity of symptomatology since discharge, the Board finds the Veteran is competent to report this symptomatology.  That said, supportive medical evidence is required because the Veteran is not competent to relate his continuity of  back, bilateral knee, ulcer, and sleep apnea symptomatology to active service.  See Voerth v. West, 13 Vet. App. 117, 120-21 (1999) (there must be medical evidence on file demonstrating a relationship between the Veteran's current disability and the claimed continuous symptomatology, unless such a relationship is one as to which a lay person's observation is competent).  The Veteran's disabilities are disorders for which lay evidence of etiology is not competent nexus evidence.  Jandreau v. Nicholson, 492 F.3d at 1376-77. Moreover, the Board notes the multi-year gap between discharge from active duty service and the initial diagnoses of the disorders claimed on appeal.  The Veteran was discharged in July 1969 and the earliest post-service medical evidence of record concerning the conditions on appeal is dated from 1991, more than 20 years after discharge.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).  As such, the Board finds that a continuity of symptomatology of the Veteran's back disorder, bilateral knee disorder, ulcer, and sleep apnea has not been established.

The Board also notes that the Veteran has contended on his own behalf that his current disorders are related to his military service, or to service-connected disabilities.  However, the Veteran is not competent or qualified, as a layperson, to render an opinion concerning medical causation.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu, supra.  In this regard, the Veteran, as a layperson, lacks the competency to opine on the etiological cause of his back disorder, bilateral knee disorder, ulcer, and sleep apnea.


ORDER

Entitlement to service connection for a back disorder is denied.

Entitlement to service connection for a disorder of the right knee is denied.

Entitlement to service connection for a disorder of the left knee is denied.

Entitlement to service connection for an ulcer is denied.

Entitlement to service connection for sleep apnea is denied.




REMAND

In an August 2010 rating decision, the Veteran was awarded service connection for prostate cancer, and was assigned an evaluation of 100 percent, effective February 18, 2010.  In March 2011, the RO proposed to decrease this rating to 10 percent.  While in May 2011 the Veteran disagreed with the proposed reduction, this did not constitute a valid notice of disagreement as a final decision on the reduction had not yet been entered, as was explained by the RO in an August 2011 letter to him.  

In a June 2011 rating decision, the Veteran's rating for prostate cancer residuals was reduced to 20 percent, effective September 1, 2011.  The effective date was adjusted to November 1, 2011 in a subsequent rating decision of August 2011.  In September 2011, the Veteran submitted a letter in which he disagreed with the new rating assigned by the June 2011 decision, arguing that the rating should be 40 percent, not 20 percent, due to the frequency with which absorbent materials must be changed.  He did not disagree with the reduction itself. 

As such, the RO must issue a statement of the case (SOC) with respect to this claim, the next step in the appellate process.  See 38 C.F.R. § 19.29; Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  The Board notes, however, that to obtain appellate review of any issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202.

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

The RO must furnish to the Veteran and his representative an SOC on the claim for entitlement to an increased rating for residuals of prostate cancer, along with a VA Form 9, and afford them the appropriate opportunity to submit a substantive appeal perfecting an appeal on that issue.  The Veteran and his representative are hereby reminded that to obtain appellate review of this matter, a timely appeal must be perfected.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


